405 So. 2d 37 (1981)
Leslie James GLASS
v.
Ruth Cornalia Kite GLASS.
Civ. 2788.
Court of Civil Appeals of Alabama.
September 16, 1981.
Rehearing Denied September 30, 1981.
Steven R. Sears, Montevallo, for appellant.
Oliver P. Head of Wallace, Ellis, Head & Fowler, Columbiana, for appellee.
HOLMES, Judge.
This is a divorce case.
The Circuit Court of Shelby County divorced the parties and made an award of $3,800 to the wife. In addition, the wife was awarded an attorney's fee of $500.
The husband appeals contending the trial court erred regarding certain evidentiary rulings and further that the trial court abused its discretion in the award to the wife.
It is clear that the divorce decree was entered after the trial court heard the evidence ore tenus. All of the evidence before the trial court is not contained in the record on appeal. The two page transcription of the evidence includes only excerpts from three of the witnesses who testified at trial. The excerpts appear not to relate to the complained of error.
In the absence of all the evidence heard and received by the trial court on which it based its decision, the trial court's decree is presumed to be supported by sufficient evidence so as to require affirmance on appeal. Jenkins v. Jenkins, 352 So. 2d 1 (Ala.Civ.App. 1977).
AFFIRMED.
WRIGHT, P. J., and BRADLEY, J., concur.